Citation Nr: 1236731	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition. 

2. Entitlement to an increased rating for diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, greater than 10 percent. 

3. Entitlement to a compensable rating for residual scar, status post calcaneus fracture repair, right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1990 to October 1990 and from February 1994 to November 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York, which denied the claims. 

In April 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

In November 2011 the claim was remanded for further development. 


FINDINGS OF FACT

1.  In a September 2012 written statement, the Veteran withdrew his appeal for the issue of service connection for a bilateral knee condition.

2.  In a September 2012 written statement, the Veteran withdrew his appeal for the issue of an increased rating for diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, greater than 10 percent.

3.  In a September 2012 written statement, the Veteran withdrew his appeal for the issue of a compensable rating for residual scar, status post calcaneus fracture repair, right foot.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue an increased rating for diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, greater than 10 percent have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of a compensable rating for residual scar, status post calcaneus fracture repair, right foot have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 2012 statement the Veteran withdrew his appeal for service connection for a bilateral knee condition, an increased rating for diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, greater than 10 percent and a compensable rating for residual scar, status post calcaneus fracture repair, right foot. 

As the Veteran withdrew his appeal of all three issues, there remain no allegations of error of fact or law for appellate consideration and the Board has no jurisdiction to review the issues.

ORDER

The issue of service connection for a bilateral knee condition is dismissed.

The issue of an increased rating for diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, greater than 10 percent is dismissed. 

The issue of a compensable rating for residual scar, status post calcaneus fracture repair, right foot is dismissed. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


